

116 HRES 101 IH: Honoring the 150th anniversary of the establishment of Lindsborg, Kansas.
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 101IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Marshall submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the 150th anniversary of the establishment of Lindsborg, Kansas.
	
 Whereas February 20, 2019, marks the 150th anniversary of the establishment of Lindsborg, a town in McPherson County, Kansas;
 Whereas, in 1868, Kansas was known as the great American desert, as it was reported that it never rained in Kansas, and upon organizing the first Swedish Agricultural Company in April 1868, Chairman John Ferm said, If God is going to let us settle in Kansas, he will give us rain.;
 Whereas, after claims were filed in May 1866 in the general area that was to become Lindsborg, the Swedish Agricultural Company entered into a contract for the purchase of 16,000 acres of land from the Kansas-Pacific Rail Road Company;
 Whereas, in December 1868, a call to Sweden for settlers was sent and a promising young pastor named Dr. Olof Olsson was chosen to lead a large group of settlers the next spring;
 Whereas, on January 20, 1869, the Swedish Agricultural Company settled the site that was to become Lindsborg and the development of the land and farming commenced;
 Whereas, the Swedish Agriculture Company, with several members of the Company having Lind in their surname, determined the name of the settlement to be Lindsborg on February 20, 1869, and, the members having fulfilled their role, the Swedish Agricultural Company was dissolved shortly thereafter;
 Whereas Pastor Olof Olsson and a group of 100 Swedish immigrants from the Värmland province of Sweden arrived at the settlement on June 27, 1869;
 Whereas Lindsborg is widely known as Little Sweden due to its Swedish traditions and population of Swedish immigrants; Whereas the Sesquicentennial Festival Committee for Lindsborg has declared the theme for 2019 to be Sweden to the Plains—Living the Legacy;
 Whereas Svensk Hyllningsfest is a biennial festival celebrating the Swedish heritage of Lindsborg with arts and crafts, special foods, ethnic music, traditional folk dance and dress, and other Swedish entertainment;
 Whereas King Carl XVI Gustaf of Sweden visited Lindsborg during his royal tour of the United States in April 1976; and
 Whereas the Swedish immigrants who settled in Kansas endured harsh weather conditions to establish Lindsborg and the people of Lindsborg have continued to maintain their Swedish heritage, making Lindsborg a cultural destination: Now, therefore, be it
		
	
 That the House of Representatives— (1)honors Lindsborg, Kansas, on the 150th anniversary of its establishment;
 (2)commends the men and women who have made Lindsborg the town full of rich culture it is today; and (3)honors the immigrants of the Värmland province of Sweden for settling in Lindsborg.
			